Citation Nr: 9902763	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.  He also had active duty for training in June 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
1998, the RO granted service connection for PTSD and 
evaluated the disability as 30 percent disabling.  The 
veteran has challenged the 30 percent rating as being too 
low.  




FINDINGS OF FACT

1.  PTSD is manifested by impairment of short and long term 
memory, decreased affect and some disturbance of mood.  

2.  PTSD has not rendered the veterans disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, § 4.130, 
Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records associated with the 
claims file shows that there were no complaints of, diagnosis 
of or treatment for any mental disorders while the veteran 
was on active duty.  His psychiatric examination was normal 
at the time of the discharge examination which was conducted 
in June 1954.  

The service personnel records showed that the veteran had 
combat service in Korea.  He was awarded the Combat 
Infantryman Badge.  

A VA neurological examination conducted in December 1991 did 
not include a diagnosis of PTSD.  It was noted at that time 
that the veteran's memory for recent and remote events was 
good.  

Of record is a PTSD evaluation conducted in February 1997.  
The veteran reported several stressful incidents he 
experienced while serving in Korea.  He complained of 
nervousness and being startled by loud noises.  He did not 
like to be in crowds due to noise.  He complained of poor 
concentration.  He had war memories of Korea every day and 
combat nightmares approximately once per week.  He had some 
difficulty sleeping.  He also reported periods of depression, 
hypervigilance, flashbacks and survivors guilt.  He had not 
been previously treated for PTSD.  The diagnosis was PTSD 
with definite to considerable impairment, both socially and 
industrially.  

Additional VA outpatient treatment records have been 
associated with the claims file.  A January 1997 outpatient 
treatment record included the diagnosis of rule out PTSD.  

Of record is a letter dated in May 1997 from M. T., M.D., who 
reported that she was a VA staff psychiatrist.  The doctor 
noted that since the veteran's return from Korea he had had 
significant problems with severe anxiety.  Whenever the 
veteran heard loud noises such as fireworks or airplanes 
overhead, he hit the dirt.  The doctor reported that the 
veteran had significant problems with recurrent memories of 
traumatic events, recurrent combat nightmares, increased 
hypervigilance, flashbacks, increased startle response and 
significant problems with depression, insomnia and anger.  
The doctor further reported that the veteran was diagnosed 
with PTSD and was severely impaired both industrially and 
socially.  

A VA examination was conducted in October 1997.  The veteran 
had begun receiving psychiatric help approximately six months 
prior to the examination.  After his military service, the 
veteran worked for a pecan factory for six years.  He then 
worked for a concession and supply company for approximately 
26 years until he retired in 1992.  The veteran had not 
worked since his retirement.  He had been married twice.  The 
first marriage was prior to active duty.  He was in the 43rd 
year of his second marriage.  He had two daughters from his 
second marriage.  

The veteran complained of recurrent and intrusive distressing 
recollections of events that had happened in Korea.  He 
experienced nightmares approximately once per month.  He 
tried to avoid thoughts of Korea without much success.  Being 
around people made him nervous.  He avoided crowds.  Whenever 
he heard firecrackers he would go into his house and cover 
himself with a blanket.  Jet noises startled him.  He made 
efforts to avoid any activities or situations which reminded 
him of the war.  He avoided war movies and hunting.  He had 
marked diminished interests in activities he used to enjoy 
before.  He had feelings of being detached from others.  He 
experienced difficulty falling asleep.  This had worsened in 
the last few years.  He had frequent angry outbursts and lost 
his temper at petty things.  It was noted that prior to 
retiring from his last job, he had problems with exaggerated 
startle response and he needed to constantly check windows 
and doors.  

Physical examination revealed no increase or decrease in 
psychomotor activity.  Speech was spontaneous and somewhat 
slurred.  Mood was euthymic.  Affect was decreased in range 
and intensity.  No lability was noted.  Recent and remote 
memory was impaired.  Thought content was coherent and 
logical.  No looseness of associations or flight of ideas was 
observed.  Some poverty in thought content was noted.  No 
hallucinations or delusions were observed.  The veteran 
denied suicidal or homicidal ideation.  Judgment and insight 
were fair.  It was the examiners opinion that the veteran 
was not competent to handle his money because of cognitive 
difficulties.  The pertinent diagnosis was PTSD.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.  

Associated with the claims file is a VA Form 9 submitted by 
the veteran in April 1998.  The veteran reported that he did 
not work or socialize and he avoided crowds.  He had sleep 
disturbance and very few friends.  He also reported that 
he had difficulty concentrating.  

Of record is an Adult Beneficiary Field Examination Report 
dated in June 1998.  
It was noted that during the interview, the veteran was 
neatly groomed and casually dressed.  He was moderately aware 
of person, place and time.  He was taking Lorazepam and 
Methocarbamol.  The veteran's wife reported that he was not 
able to manage his own funds because he is often 
disoriented and confused and his judgment and decision making 
abilities were severely impaired due to his unstable mental 
condition.  Based on her observations, the examiner agreed 
with that assessment.  


Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code 9411.  

Under the rating criteria for evaluation of mental disorders 
currently in effect, occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrant a 30 percent disability evaluation.  

For a 50 percent disability evaluation the mental disorder 
must produce occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating for PTSD is not warranted 
based on the evidence of record.  It was noted at the time of 
the October 1997 VA examination that the veteran had a 
decreased affect and impairment of recent and remote memory.  
The veteran reported that he had difficulties with outbursts 
of anger.  It was also noted in the letter from M. T., M.D., 
dated in May 1997 that the veteran had significant problems 
with depression and anger.  However, there was no evidence of 
circumstantial, circumlocutory or stereotyped speech.  In 
October 1997 it was noted that the veteran's speech was 
spontaneous and somewhat slurred.  The slurring was due to a 
partial resection of the veteran's tongue.  There were no 
complaints of or findings that the veteran experienced any 
panic attacks.  

The interviewer who conducted the June 1998 field examination 
concurred with the veteran's wife that the veterans judgment 
was severely impaired due to his unstable mental condition.  
However, the psychiatrist who conducted the October 1997 VA 
examination evaluated the veteran's judgment as fair.  The 
Board places greater weight on the findings of the 
psychiatrist who conducted the October 1997 VA examination 
over the lay opinion of the interviewer who conducted the 
June 1998 field examination.  There is no evidence of record 
that the veteran experiences impaired abstract thinking.  

There is no evidence demonstrating that the veteran had 
difficulty in establishing effective work and social 
relationships.  The Board notes that the veteran was not 
employed at the time of the October 1997 VA examination.  
However, the reason for his lack of employment appeared to be 
voluntary retirement in 1992 after working at the same job 
for 26 years.  The veteran had reported that he felt detached 
from others, yet he had been married for 43 years.  He also 
admitted that, although not numerous, he did have some 
friends.  The Board finds the above fact pattern when applied 
to the rating criteria promulgated under Diagnostic Code 9411 
does not equate to severe industrial and social impairment as 
reported by M. T., M.D., in her May 1997 letter.  

On the basis of the above analysis, the Board finds the 
veteran's PTSD symptomatology does not equate to a 50 percent 
evaluation but more nearly approximates the rating criteria 
for a 30 percent evaluation.  38 C.F.R. § 4.7.

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Specifically, PTSD has not required frequent periods of 
hospitalization, and there is no evidence that it has it 
resulted in marked interference in employment as to render 
impracticable the application of regular schedular standards.  

The veteran has not been hospitalized for the disability.  
The disability has not interfered with the veteran's 
employment.  It is noted that the veteran retired from his 
last job in 1992, approximately five years before he filed 
his PTSD claim.  

For the forgoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for PTSD with application of 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411.

Since the preponderance of the evidence is against the 
veterans claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).


ORDER

Entitlement to an increased rating for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
